Citation Nr: 9922728	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-28 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a skin disorder, to 
include cancer, keratosis and cysts, claimed as due to 
exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from November 1967 to 
November 1970.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a May 1997 decision of the RO.  

On his July 1997 Substantive Appeal, the veteran requested a 
hearing before a Member of the Board; however, in May 1999, 
he indicated that he no longer wanted such a hearing.  



REMAND

The veteran contends, in essence, that service connection is 
warranted for a skin disorder, to include cancer, keratosis 
and cysts, claimed as due to the exposure to Agent Orange in 
service.  

The service medical records show that, in October 1970, the 
veteran's discharge examination reported that his skin was 
clinically normal.  The veteran indicated that he had never 
had a skin disease.  

On VA examination in January 1979, the veteran's skin was 
reported to be normal.  

On his July 1997 Substantive Appeal, the veteran indicated 
that he was being treated for skin cancer by Dr. Strang; 
however, these records have not been associated with the 
claims folder.  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a veteran in developing facts 
pertinent to the claim.  While VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete an application for a 
claim, this obligation depends upon the particular facts of 
the case and the extent to which the Secretary of VA has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Here, the Board finds that the RO must inform the veteran of 
his obligation to submit all medical evidence which tends to 
support his claim.  

Thus, to ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
claimed skin disorder.  In addition, the 
veteran should be requested to submit all 
medical evidence which tends to support 
his assertions that he has a skin 
disorder due to Agent Orange exposure or 
other disease or injury in service.  When 
the veteran responds and provides any 
necessary authorizations, the RO should 
obtain all treatment records from any 
identified treatment source not currently 
of record.  All records obtained should 
be associated with the claims folder.  

2.  After completion of all requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  All indicated 
development should be taken in this 
regard.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


